Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 3 November 2022 has been entered. Claims 1-9, 11-14, and 22-26 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 12 July 2022. However, the Applicant’s amendments necessitate newly raised objections and rejections under 35 USC 112 as set forth below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because the “transition point” introduced in claim 1 at lines 27-28 should be indicated in the drawings with a reference character, and this reference character should also be added to the written description. Moreover, in view of the indefiniteness issues raised below regarding the recitation of “a blade thickness increase rate defined by a slope”, the examiner further suggests illustrating the recited ‘slope’ in the drawings. See MPEP 608.01(o), which states, “in mechanical cases, it [every term used in any of the claims] should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The claims are objected to because of the following informalities:  
Claim 1 at lines 1-2 recites, “A razor blade comprising a substrate including a symmetrical tapering blade edge”. This recitation should read – A razor blade comprising a substrate, the substrate including a symmetrical tapering blade edge –.
Claim 1 at each of lines 29-30 recites, “a distance of 40 micrometers to 300 micrometers from the substrate tip”. The distance of 40 micrometers from the substrate tip and the distance of 300 micrometers from the substrate tip have each been previously introduced (see claim 1 at line 8 and lines 11-12, respectively). Therefore, the recitation at lines 29-30 should be amended to refer to these distances with the word “the” rather than “a”. 
Claim 1 at lines 30-31 recites, “a distance of 40 micrometers”. This recitation should read – the distance of 40 micrometers from the substrate tip –. Note that this same distance is previously introduced at line 8 of the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Each of claims 23 and 24 recites various percentages of different materials, and then each of claims 23 and 24 recites “the balance iron”. The recitation of “the balance iron” in claims 23 and 24 introduces new matter. The present specification recites, “A suitable stainless steel can comprise mainly iron, and, in weight C: 0.40-0.80%; Si: 0.10-1.5%; Mn: 0.1- 1.5%; Cr: 11.0-15.0%; and Mo: 0.0-5.0”. The recitation “the balance iron” is new matter because the phrase “mainly iron” does not preclude materials other than iron, whereas the recitation “the balance iron” does preclude materials other than iron. That is, the present specification as originally filed does not disclose that the blade only includes iron in addition to C, Si, Mn, Cr, and Mo, but claims 23-24 do require that the blade only includes iron in addition to these elements. Since “mainly iron” permits the use of other elements, “mainly iron” does not provide sufficient to disclosure for “the balance iron”, with the result being that claims 23 and 24 introduce new matter by more particularly describing the elements of the blade than originally disclosed in the present specification. 
Claims 1-9, 11-14, and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at lines 1-3 recites, “A razor blade comprising a substrate including a symmetrical tapering blade edge with two substrate sides and a planar portion ending in a substrate tip”. This recitation is indefinite because the run-on nature of the recitation renders it unclear what structure is being described as including each feature. As a first example, it is unclear whether the substrate or the blade edge is being described as including the planar portion. The claim can be read as, “a substrate including (a) a symmetrical tapering blade edge with two substrate sides and (b) a planar portion”, or the claim can be read as “a substrate including a symmetrical tapering blade edge, the symmetrical tapering blade edge with (a) two substrate sides and (b) a planar portion”. As another example, it is unclear what structure ends in the substrate tip. Does the planar portion end in the substrate tip, does the blade edge end in the substrate tip, or does the substrate end in the substrate tip? The planar portion is the feature recited immediately prior to “ending in a substrate tip”, suggesting that the planar portion is what ends in the substrate tip. However, if the planar portion recited in the claim corresponds to the planar portion “8” disclosed in the present specification, then this interpretation does not appear to be intended. However, the blade shown in the present specification (see Fig. 3C, for example), includes multiple planar portion including planar portions that do end in the substrate tip, so perhaps the Applicant is intending to refer to a different planar portion other than portion “8”. 
Claim 1 at lines 26-31 recites, “wherein the razor blade has a blade thickness increase rate defined by a slope from the substrate tip to a transition point between the two substrate sides and the planar portion, and wherein the blade thickness increase rate in a region between a distance from 40 micrometers to 300 micrometers from the substrate tip is less than, or equal to, the blade thickness increase rate from the substrate tip to a distance of 40 micrometers”. This recitation is indefinite for multiple reasons. First, in regards to the recitation “wherein the razor blade has a blade thickness increase rate defined by a slope from the substrate tip to a transition point between the two substrate sides and the planar portion”, it is unclear how many transition points and how many blade thickness increase rates are being introduced. The claim appears to introduce a single transition point because “transition point” is recited in the singular, and likewise the claim appears to introduce a single blade thickness increase rate because “rate” and “slope” are also both recited in the singular. On the other hand, the claim appears to implicitly require two transition points in view of the present specification because the transition point is defined as being “between the two substrate sides and the planar portion”. As disclosed in the present specification, considering the sides as elements “12” and “13” and the planar portion as element “8”, there is no single transition point between the two substrate sides and the planar portion. Instead, there is a first transition point between a first one “12” of the substrate sides and the planar portion “8” and a second transition point between a second one of the substrate sides “13” and the planar portion “8”. Since the recitation “between the two substrate sides and the planar portion” appears to require two transition points, the claim can also be interpreted as requiring two blade increase rates. Thus, claim 1 is indefinite because it is unclear how there can be a single “rate”, “slope”, and “transition point” when the transition point is required to be “between two sides and the planar portion”. Does the recitation intend to refer to a transition point between one of the two substrate sides and the planar portion? 
The second reason that the above quoted recitation at claim 1, lines 26-31 is indefinite is that it is unclear how the blade thickness increase rate -- which is introduced in the singular -- can have two different values at various distances from the substrate tip, where one of the values is less than the other. Consider Fig. 3C – if one were to draw a line from the substrate tip to a transition point between the side “12” and the planar portion “8”, there is a single line with a single slope. Since the claim defines how to draw this line (see the recitation “a slope from the substrate tip to a transition point between the two substrate sides and the planar portion” at lines 27-28), there is a single value for the blade thickness increase rate. Yet the claim requires that the rate changes at different distance from the substrate tip. Does claim 1 implicitly require a plurality of blade increase rates? If so, are all of the rates defined by the same slope from the substrate tip to the transition point? If so, how do the rates have different values despite being drawn between the exact same two points? It is unclear how a rate and a slope introduced in the singular and defined between two set points can have multiple different values, rendering the claim indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-12, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0328789 A1 to Skrobis et al. in view of US Pat. No. 4,720,918 to Curry et al.
As an initial discussion of the Skrobis reference, Skrobis discloses a formula w = adn for determining the thickness w of the blade at a distance d from the substrate tip, where w and d are measured in micrometers, and where a is in the range 0.50 to 0.62 and n is in the range of 0.76 to 0.80 (see the Abstract and paragraph 27). Additionally, Skrobis discloses that this formula is applicable to the first 40 micrometers of the blade as measured from the tip (see the disclosure in paragraph 27 that “a cross-sectional shape of blade 10 in the region described in Fig. 1 may be defined by the equation w = adn”, noting that the region described in Fig. 1 corresponds to the thickness of the blade at distances up to 40 micrometers from the substrate tip – see distance “26” as described at paragraph 21; additional evidence that the equation w = adn applies to the first 40 micrometers from the substrate tip includes Skrobis describing additional facets defined by an included angle that begin at the distance of 40 micrometers from the substrate tip per the Abstract and paragraph 36). Skrobis teaches that, after the first 40 micrometers from the substrate tip, the blade includes additional facets that are at an included angle of less than 7 degrees, and preferably at an included angle of 4-6 degrees (see paragraph 34; note that Skrobis’ included angle corresponds to angle 49 in Fig. 3, where the thickness of the blade increases at twice the rate of a single one of the additional facets). Skrobis teaches that these additional facets can extend up to 400 micrometers from the substrate tip (see paragraph 35), and therefore the geometry of these additional facets can be considered after 40 micrometers from the substrate tip and up to 400 micrometers from the substrate tip to determine the thickness of the blade.
The examiner provides a table below showing a range of thickness values for a blade resulting from Skrobis’ teachings at various distances from the substrate tip:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The values in the ‘Range low end thickness’ column are calculated using the equation w=0.50d0.76 for the first 40 micrometers from the substrate tip (consistent with paragraph 27 of Skrobis), and then applying a 4 degree included angle to calculate the thicknesses up to the 350 micrometers distance from the tip (consistent with paragraphs 34 and 35 of Skrobis). Similarly, the values in the ‘Range high end thickness’ column are calculated using the equation w=0.62d0.80 for the first 40 micrometers from the substrate tip (consistent with paragraph 27 of Skrobis), and then applying a 6 degree included angle to calculate the thicknesses up to the 350 micrometers distance from the tip (consistent with paragraphs 34 and 35 of Skrobis). To calculate the values in the table after the distance of 40 micrometers from the tip, the examiner uses the equation: w =  w40 + 2*(d-40)*(tan α), where w40  is the thickness at 40 micrometers from the substrate tip calculated using the equation w=adn (i.e., w40 = 8.25 in the ‘Range low end’ column and  w40 = 11.86 in the ‘Range high end’ column), d is the distance from the substrate tip (such that (d – 40) describes the distance beyond 40 micrometers from the tip, which distance corresponds to the distance that the additional facets extend), and α is the included angle. This equation is the result of applying basic trigonometry to the blade, noting that the factor “2” in the equation is a result of the blade including two sides each extending linearly at the included angle at distances beyond 40 micrometers from the substrate tip.
Now turning to claim 1, Skrobis discloses a razor blade comprising a substrate 31 including a symmetrical tapering blade edge (see Fig. 3, where the blade edge is defined by a top portion of the substrate 31) with two substrate sides (a first side including facets 42 and 44, and a second side including facets 43 and 45) and a planar portion 51 ending in a substrate tip 41 (it is unclear exactly what structure must end in the substrate tip as noted above; however, Skrobis teaches this feature to the same extent as the present disclosure), where the substrate 31 has a thickness of between 1.30 micrometers and 2.00 micrometers measured at a distance of 5 micrometers from the substrate tip 41 (as shown in the table above, Skrobis discloses a range of thicknesses between 1.70 and 2.25 micrometers at a distance of 5 micrometers from the substrate tip, noting that the range of Skrobis overlaps with the claimed range), a thickness of between 4.00 micrometers and 6.00 micrometers measured at a distance of 20 micrometers from the substrate tip 41 (as shown in the table above, Skrobis discloses a range of thicknesses between 4.87 and 6.81 micrometers at a distance of 20 micrometers from the substrate tip, noting that the range of Skrobis overlaps with the claimed range), a thickness of between 8.00 micrometers and 11.50 micrometers measured at a distance of 40 micrometers from the substrate tip 41 (as shown in the table above, Skrobis discloses a range of thicknesses between 8.25 and 11.86 micrometers at a distance of 40 micrometers from the substrate tip, noting that the range of Skrobis overlaps with the claimed range), a thickness of between 41.70 micrometers and 47.00 micrometers measured at a distance of 250 micrometers from the substrate tip (as shown in the table above, Skrobis discloses a range of thicknesses between 37.62 and 56.00 micrometers at a distance of 250 micrometers from the substrate tip, noting that the range of Skrobis encompasses the claimed range), and a thickness of between 48.70 micrometers and 54.00 micrometers measured at a distance of 300 micrometers from the substrate tip 41 (as shown in the table above, Skrobis discloses a range of thicknesses between 44.61 and 66.51 micrometers at a distance of 300 micrometers from the substrate tip, noting that the range of Skrobis encompasses the claimed range), wherein the razor blade has a blade thickness increase rate defined by a slope from the substrate tip 41 to a transition point between the two substrate sides and the planar portion 51 (see Fig. 3, where the slope extends from tip 41 to a point at a top end of the planar portion 51, the top end of the planar portion 51 being at a junction with one of the facets 44 and 45), wherein the blade thickness increase rate in a region between a distance of 40 micrometers to 300 micrometers from the substrate tip 41 is less than, or equal to, the blade thickness increase rate from the substrate tip to a distance of 40 micrometers (the blade thickness rate is constant because there is a single slope). 
Regarding claim 2, Skrobis discloses that the razor blade further comprises at least one coating 54/56/58/52 (see Fig. 4 and paragraph 39).
Regarding claim 3, Skrobis discloses that the at least one coating has an overall thickness of 10 nm to 500 nm (see paragraphs 40-43; e.g., the aggregate thickness of the layers 54, 56, 58, and 52 as disclosed by Skrobis can be 2250 angstroms, which is 225 nm).  
Regarding claim 4, Skrobis discloses that the at least one coating has an overall thickness of 100 nm to 400 nm (see paragraphs 40-43; e.g., the aggregate thickness of the layers 54, 56, 58, and 52 as disclosed by Skrobis can be 2250 angstroms, which is 225 nm).  
Regarding claim 5, Skrobis discloses that the substrate 11 has a thickness of between 6.00 micrometers and 8.70 micrometers measured at a distance of 30 micrometers from the substrate tip 41 (as shown in the table above, Skrobis discloses a range of thicknesses between 6.63 and 9.42 micrometers at a distance of 30 micrometers from the substrate tip, noting that the range of Skrobis overlaps with the claimed range).
Regarding claim 6, Skrobis discloses that the substrate 11 has a thickness of between 10.00 micrometers and 14.00 micrometers measured at a distance of 50 micrometers from the substrate tip 41 (as shown in the table above, Skrobis discloses a range of thicknesses between 9.65 and 13.96 micrometers at a distance of 50 micrometers from the substrate tip, noting that the range of Skrobis overlaps with the claimed range).
Regarding claim 7, Skrobis discloses that the substrate 11 has a thickness of between 19.00 micrometers and 24.00 micrometers measured at a distance of 100 micrometers from the substrate tip 41 (as shown in the table above, Skrobis discloses a range of thicknesses between 16.64 and 24.47 micrometers at a distance of 100 micrometers from the substrate tip, noting that the range of Skrobis encompasses the claimed range).
Regarding claim 8, Skrobis discloses that the substrate 11 has a thickness of between 27.70 micrometers and 32.00 micrometers measured at a distance of 150 micrometers from the substrate tip 41 (as shown in the table above, Skrobis discloses a range of thicknesses between 23.63 and 34.98 micrometers at a distance of 150 micrometers from the substrate tip, noting that the range of Skrobis encompasses the claimed range).
Regarding claim 9, Skrobis discloses that the substrate 11 has a thickness of between 34.70 micrometers and 40.00 micrometers measured at a distance of 200 micrometers from the substrate tip 41 (as shown in the table above, Skrobis discloses a range of thicknesses between 30.63 and 45.49 micrometers at a distance of 200 micrometers from the substrate tip, noting that the range of Skrobis encompasses the claimed range).
Regarding claim 11, Skrobis discloses that the substrate 11 has a thickness of between 55.70 micrometers and 61.00 micrometers measured at a distance of 350 micrometers from the substrate tip 41 (as shown in the table above, Skrobis discloses a range of thicknesses between 51.60 and 77.02 micrometers at a distance of 350 micrometers from the substrate tip, noting that the range of Skrobis encompasses the claimed range).
Regarding claim 12, Skrobis discloses that the at least one coating further includes a soft coating 52 and a hard coating 54/56/58, wherein the hard coating 54/56/58 includes an interlayer 54 and an overcoat layer 58, the interlayer 54 being located adjacent the substrate 11 (see Fig. 4 and paragraph 40), and the overcoat layer 58 being located adjacent the soft coating 52 (see Fig. 4). 
Regarding claim 25, Skrobis discloses that the blade edge has at least a first facet 42 and a second facet 44 (see Fig. 3), and wherein the first facet 42 and the second facet 44 each have a continuous tapering geometry (see Fig. 3, where each of the facets 42 and 44 continuously tapers toward a narrower width when moving from a bottom to a top of each of the facets 42 and 44 because each facet 42 and 44 narrows toward the tip 41). 
Regarding claim 26, Skrobis discloses that the blade edge has at least a first facet 42, a second facet 44, and a third facet in sequence (see Fig. 3 showing the first two facets 42 and 44 and paragraph 32 describing a third facet; the facets are in sequence along the blade edge), and wherein the first facet, the second facet, and the third facet each have a continuous tapering geometry (see Fig. 3 and paragraph 32 – each of the facets is produced by grinding stage such that each of the facets narrows toward the substrate tip 41). 
Therefore, although Skrobis does not disclose the identical ranges of thicknesses as set forth in present claims 1, 5-9, and 11, Skrobis discloses a range of blade thicknesses at various distances from a blade tip as shown in the table above. In view of the range of thicknesses disclosed by Skrobis shown in the table above, the claimed ranges of thicknesses overlap with or lie inside ranges disclosed by Skrobis. Therefore, a prima facie case of obviousness exists in accordance with MPEP 2144.05(I), which states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).” Additionally, it is well known in the art to be desirable to provide a blade edge of a razor with a tip that is relatively thick and strongly arched close to the blade edge, but relatively thin over the remainder of the tip (see Curry at col. 4, lines 42-57). Providing a relatively thick and strongly arched tip achieves the advantage of resisting bending stresses and resulting damage to the blade (see Curry at col. 2, line 61 to col. 3, line 27; damage resulting from bending stress is acknowledged by Curry at col. 2, lines 48-53), whereas reducing the included angle after strongly arched portion is advantageous in order to reduce resistance of the blade through hair (see Curry col. 3, lines 15-27). Therefore, because it is known in the art that providing a blade with a relatively thick and strongly arched tip, and providing a small included angle such that the remainder of the blade remains thin to keep resistance low at distances of up to 400 micrometers from the blade tip, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select a thickness at each distance from the substrate tip to be within the ranges set forth in the present claims because discovering an optimum blade thickness at each distance from the blade tip would have been a mere design consideration based on achieving a relatively thick and strongly arched tip close to the blade edge while also providing a thin blade away from the tip, which in turn reduces blade damage at the tip while keeping cutting resistance low. Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s), in view of the fact that Curry already teaches selecting a blade thickness profile so that the blade is relatively thick and strongly arched at the tip with a reduced included angle at distances of up to 400 micrometers from the blade tip. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Additionally, although the examiner is of the opinion that Skrobis discloses a single embodiment of a razor blade where the equation w = adn defines the blade thickness for the first 40 micrometers from the blade edge as discussed at paragraph 27, and where linear facets at the included angle of less than 7 degrees and preferably 4-6 degrees extend from 40 micrometers from the blade edge until up to 400 micrometers from the blade edge as discussed at paragraphs 34-37, to the extent that these two features of Skrobis are disclosed in separate embodiments, it would have been obvious to one of ordinary skill in the art to provide a razor blade with a tip defined by the equation w = adn  for the first 40 micrometers from the blade tip and to thereafter provide the blade with linear facets extending at an angle of less than 7 degrees and preferably 4-6 degrees in view of the teachings of Skrobis. Such a blade is obvious in view of the teachings of Skrobis under KSR Rationale A – Combining prior art elements according to known methods to yield predictable results. Skrobis teaches each element claimed, including the tip being defined by the equation w = adn  for the first 40 micrometers from the blade tip and facets extending linearly beyond 40 micrometers from the blade tip. One of ordinary skill in the art could have combined the elements as claimed by known methods and in combination, each element would have performed the same function as it did separately (the tip performs the initial cutting, and the portion thereafter supports the tip and reduces resistance – further, Curry is evidence that an arched tip and facets back portion are combinable in a single embodiment). One of ordinary skill in the art would have recognized that the results of the combination were predictable (e.g., Curry acknowledges advantages of an arched tip and thin, faceted rear portion as discussed above).
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skrobis in view of Curry as applied to claim 1 above, and further in view of US Pub. No. 2013/0031794 A1 to Duff, Jr. et al.
Regarding claims 13 and 14, Skrobis, as modified, discloses at least one razor blade according to claim 1 as discussed above.
However, Skrobis, as modified, discloses its razor blade in isolation. As a result, Skrobis, as modified, fails to disclose: a razor head comprising a housing and the at least one razor blade according to claim 1 as required by claim 13, and a shaving device comprising a razor handle and a razor head, wherein the razor head includes the at least one razor blade according to claim 1 as required by claim 14.
Duff teaches a razor head 16 including a housing (the portion of the head 16 excluding the blades 14) and at least one razor blade 14 (see Fig. 1). Duff teaches a shaving device 10 including a razor handle 18 and the razor head 16. Providing razor blades in a housing and as part of a shaving device is advantageous because these structures provide shaving device including multiple blades, which device allows a user to easily manipulate the blades to perform a shaving operation. Providing multiple blades is well known in the art to enhance the quality of a shave, and providing blades in a housing connected to a handle allows a user to grasp the handle to manipulate the blades. 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the blade of Skrobis, as modified, as member of a shaving device including multiple members of the blade retained in a housing of a razor head, which head is attached to a handle, in view of the teachings of Duff. This modification is advantageous because it provides multiple blades in a shaving device, allowing a user to grasp a handle to manipulate the blades. Compared to, e.g., a user holding the blade of Skrobis, as modified, on its own and attempting to shave with the blade, this modification is advantageous because it provides a more ergonomic means of manipulating the blades (i.e., by grasping the handle), and also because it provides a structure which retains multiple blades for enhancing shaving quality.
Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skrobis in view of Curry as applied to claim 1 above, and further in view of US Pub. No. 2016/0016322 A1 to Islam et al.
Skrobis, as modified, fails to disclose that the blade edge has an induced surface roughness of 0.005 micrometers to 0.040 micrometers as required by claim 22. 
Islam, though, teaches that the induced surface roughness of a blade edge of a razor blade is a result effective variable – in particular, Islam teaches that surfaces 112 of a substrate of a blade edge “may be textured to reduce or prevent dust and/or other shaving or cutting products from sticking to the blade 100. For example, the texture may enhance a surface roughness of surfaces 112. This texture may also facilitate self-cleaning of blade 100.” (see paragraph 33).
Therefore, because Islam teaches that textures formed by a surface roughness on a substrate of a blade are advantageous in order to reduce or prevent material from sticking to the blade and also to facilitate self-cleaning, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select a surface roughness including a roughness of 0.005 micrometers to 0.040 micrometers for the blade edge of Skrobis, as modified, because discovering an optimum surface roughness would have been a mere design consideration based on ensuring that materials do not stick to the blade and that the blade performs self-cleaning.  Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further, the Applicant has not established any criticality for the claimed range, such as by establishing that the claimed surface roughness provides an advantage, is used for particular purpose, or solves a stated problem. 
Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skrobis in view of Curry as applied to claim 1 above, and further in view of CA 2 956 557 A1 to Bic-Violex SA (hereinafter “Bic”).
Skrobis, as modified, discloses that its substrate may be stainless steel and may include Carbon, Chromium, and Molybdenum in certain percentages (see paragraph 11 of Skrobis, which paragraph fails to disclose that the percentages are weight percentages).
	Thus, Skrobis, as modified fails to disclose that the substrate includes, in weight %, carbon at 0.40-0,80%; silicon at 0,10-1.5%; manganese at 0.1- 1.5%; chromium at 11.0-15.0%; molybdenum at 0.0-5.0%; and the balance iron as required by claim 23.
Bic, though, teaches a substrate that includes, in weight %, carbon at 0.40-0,80%; silicon at 0,10-1.5%; manganese at 0.1- 1.5%; chromium at 11.0-15.0%; molybdenum at 0.0-5.0%; and the balance iron (see page 14 at line 29 to page 15 at line 4; note that “No more than traces of Molybdenum” as taught by Bic teaches a range that includes no molybdenum, which is encompassed by the claim). Bic teaches that such a composition forms a suitable stainless steel for a substrate of a razor (see Bic at page 4, lines 29-30).
Thus, Skrobis, as modified, discloses the claimed invention except for the particular material composition used to form the substrate of its razor blade.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to a stainless steel composition as recited in claim 23 for the substrate of the razor blade of Skrobis, as modified, in view of the teachings of Bic, which teaches that such a composition is suitable for use as a substrate of a razor blade, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. This modification is merely the result of substituting one type of stainless steel for another, where both Skrobis, as modified, and Bic teaches the use of stainless steel for a razor blade substrate.
Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skrobis in view of Curry as applied to claim 1 above, and further in view of US Pub. No. 2016/0016322 A1 to Islam et al. and CA 2 956 557 A1 to Bic-Violex SA (hereinafter “Bic”).
Skrobis, as modified, discloses that its substrate may be stainless steel and may include Carbon, Chromium, and Molybdenum in certain percentages (see paragraph 11 of Skrobis, which paragraph fails to disclose that the percentages are weight percentages).
However, Skrobis, as modified, fails to disclose that the blade edge has an induced surface roughness of 0.005 micrometers to 0.040 micrometers, and that the substrate includes, in weight %, carbon at 0.40-0,80%; silicon at 0,10-1.5%; manganese at 0.1- 1.5%; chromium at 11.0-15.0%; molybdenum at 0.0-5.0%; and the balance iron, all as required by claim 24.
Regarding the surface roughness, Islam teaches that the induced surface roughness of a blade edge of a razor blade is a result effective variable – in particular, Islam teaches that surfaces 112 of a substrate of a blade edge “may be textured to reduce or prevent dust and/or other shaving or cutting products from sticking to the blade 100. For example, the texture may enhance a surface roughness of surfaces 112. This texture may also facilitate self-cleaning of blade 100.” (see paragraph 33).
Therefore, because Islam teaches that textures formed by a surface roughness on a substrate of a blade are advantageous in order to reduce or prevent material from sticking to the blade and also to facilitate self-cleaning, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select a surface roughness including a roughness of 0.005 micrometers to 0.040 micrometers for the blade edge of Skrobis, as modified, because discovering an optimum surface roughness would have been a mere design consideration based on ensuring that materials do not stick to the blade and that the blade performs self-cleaning.  Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further, the Applicant has not established any criticality for the claimed range, such as by establishing that the claimed surface roughness provides an advantage, is used for particular purpose, or solves a stated problem. 
Regarding the material of the substrate, Bic teaches a substrate that includes, in weight %, carbon at 0.40-0,80%; silicon at 0,10-1.5%; manganese at 0.1- 1.5%; chromium at 11.0-15.0%; molybdenum at 0.0-5.0%; and the balance iron (see page 14 at line 29 to page 15 at line 4; note that “No more than traces of Molybdenum” as taught by Bic teaches a range that includes no molybdenum, which is encompassed by the claim). Bic teaches that such a composition forms a suitable stainless steel for a substrate of a razor (see Bic at page 4, lines 29-30).
Thus, Skrobis, as modified, discloses the claimed invention except for the particular material composition used to form the substrate of its razor blade.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to a stainless steel composition as recited in claim 24 for the substrate of the razor blade of Skrobis, as modified, in view of the teachings of Bic, which teaches that such a composition is suitable for use as a substrate of a razor blade, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. This modification is merely the result of substituting one type of stainless steel for another, where both Skrobis, as modified, and Bic teaches the use of stainless steel for a razor blade substrate.
Response to Arguments
The Applicant’s arguments in the Remarks filed 3 November 2022 have been considered but are not persuasive. In regards to the rejection of claim 1 under 35 USC 103, the Applicant argues at pages 6-7 of the Remarks that Skrobis and Curry do not disclose a blade thickness increase rate as recited in claim 1. The Applicant’s argument, however, fails to explain in any detail why Skrobis and/or Curry fails to disclose the blade thickness increase rate. As best as the examiner can determine, the Applicant’s argument is premised on Skrobis and Curry not explicitly mentioning a blade thickness increase rate in the written description portions of the references. However, the Applicant’s argument is not persuasive because the geometry of the blade of Skrobis does indeed provide the blade thickness increase rate required by claim 1, even if Skrobis does not explicitly disclose such a rate in the written description portion. The rejection of claim 1 under 35 USC 103 as set forth above explains why Skrobis teaches the blade thickness increase rate at issue. Since the Applicant’s argument appears premised on the failure of Skrobis to explicitly describe the blade thickness increase rate in the written description, without addressing the blade thickness increase rate that necessarily results from the disclosed geometry of Skrobis’ blade, the Applicant’s argument is not persuasive.
The Applicant’s arguments regarding claims 22-24 at page 7 of the Remarks are moot in view of the above rejections under 35 USC 103, which rejections do not rely solely on Skrobis and Curry. 
The Applicant’s arguments regarding claims 25-26 at page 7 of the Remarks are not persuasive because these arguments are merely an allegation of patentability without any explanation regarding how the features of claims 25-26 overcome the art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724